People v France (2014 NY Slip Op 06211)
People v France
2014 NY Slip Op 06211
Decided on September 17, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 17, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2012-05368
 (Ind. No. 11-00668)

[*1]The People of the State of New York, respondent,
vRobert G. France, appellant.
Andrew W. Sayegh, Yonkers, N.Y., for appellant.
Janet DiFiore, District Attorney, White Plains, N.Y. (John J. Carmody and Richard L. Hecht of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Westchester County (Hubert, J.), rendered May 10, 2012, convicting him of assault in the first degree and assault in the second degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that the County Court erred in admitting into evidence a surveillance video depicting him beating the victim at the Metro North train station in White Plains is partially unpreserved for appellate review (see CPL 470.05[2]; People v Meeks, 56 AD3d 800, 801). In any event, the contention is without merit. The video was properly authenticated by the victim's testimony that it accurately captured the defendant's attack on the victim in the station waiting room (see People v Patterson, 93 NY2d 80, 84; People v Ely, 68 NY2d 520, 527).
The defendant's further contention that the evidence was legally insufficient to establish that he intended to cause serious physical injury is unpreserved for appellate review (see People v Cabrera, 61 AD3d 884, 884-885; People v Dosunmu, 267 AD2d 320, 320; People v Camus, 255 AD2d 392, 392). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant acted with intent to cause serious physical injury (see Penal Law §§ 10.00[10]; 120.10[1]; People v Dosunmu, 267 AD2d at 320; People v Cruz, 267 AD2d 319, 319; People v Camus, 255 AD2d 392; People v Martinez, 224 AD2d 254, 255).
BALKIN, J.P., LEVENTHAL, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court